Per Curiam:

Atwood Cady brought this action against the Missouri Pacific Railway Company to recover damages for an injury caused by fire. The injury in this case was caused by the same fire that is complained of in the case of Mo. Pac. Rly. Co. v. Cady, ust decided. The errors complained of in this case are identical with the errors complained of in that case. The same briefs are filed in each. It is recommended that this case be affirmed, for the reasons given in that case, and in the case of Mo. Pac. Rly. Co. v. Merrill, 40 Kas. 404.
The judgment of the district court will be affirmed.